Mr. Chief Justice Simpson,
dissenting. Samuel G. Henry, the defendant, on the 27th February, 1867, confessed a judgment to John P. Henry, and execution was issued thereon immediately thereafter. Nothing more was done, however, until October 17, 1887, 20 years and 7 months after the confession was entered as above, when proceedings were instituted to renew said execution, upon which an order was obtained renewing the same by consent of defendant, who accompanied the summons served upon him with an affidavit stating that said debt was founded upon a bona fide and valuable consideration; that he had frequently acknowledged it during the past twenty years as a bona fide debt with lien on his real estate, and as remaining wholly due and unpaid. Shortly thereafter the real estate of the defendant was sold under this execution, and another issued on the Watkins judgment, in the office of the sheriff at that time, to Mr. Crawford, the attorney of the plaintiff, who claimed to have his bid credited on the aforesaid judgment. This the sheriff declined to allow, inasmuch as still another judgment, known as the Hornsby judgment, of prior date to the Watkins judgment, was found in the office, which claimed the proceeds of the sale, on the ground that the renewal of the execution of plaintiff in October, 1887, more than 20 years after the entry of the judgment was illegal, the judgment having been barred by the lapse of time ; that said Hornsby judgment should have the proceeds of the sale over the *10Watkins judgment, because it was prior in dato thereto, which being patent, the parties representing the Watkins judgment had abandoned all claim to said proceeds.
Upon the sheriff being ruled and the matter coming up before his honor, Judge J. B. Kershaw, an order was granted discharging the rule, with $10 costs; his honor holding that the act of December 24, 1879, now section 1831, where it is declared, “That no mortgage or deed having the effect of a mortgage, no judgment, decree, or other lien on real estate, shall constitute a lien upon any real estate after the lapse of twenty years from the date of the creation of the same,” applied to the case and controlled it.
The appeal alleges error to his honor : 1st. That he erred in holding that section 1831, General Statutes, applied to the case, thereby giving said act a retroactive effect. 2nd. If it was intended to have a retroactive effect, “then it was null and void, for the reason that, in so far as it affected the question at bar, there was a divesting of vested rights.”
The questions before us are, did the act — section 1831, supra — have a retroactive effect ? And if so, would its operation be to divest vested rights if held valid ?
Under the old law before the recent war between the States, there was no limit of time as to the lien of judgments. When once obtained and attached by a proper entry of the judgment, the lien continued until the judgment was paid either actually or by a conclusive presumption arising from the lapse of time, which usually took place by the running of twenty years ; or at least a period of twenty years with nothing done in the meantime, gave such an artificial force to a presumption of payment, that it was held conclusive, unless overthrown by extraordinary circumstances, such as would check the statute of limitations and prevent it from being a bar to the recovery of a debt, subject to said statute. Now, in this case the question whether the presumption of payment had assumed this artificial character, and whether, if so, the facts relied on were sufficient to overthrow it, did not ai’ise, and it was not passed upon by his honor. But the case was decided upon the ground that section 1831, General Statutes, had repealed the old law, and expressly.in totidem verbis provided that no judgment, whether under the old law or the present *11should have lien for more than 20 years from the date of the creation of the same. So that the question, as we have stated, is, was it the intention of the act to retroact?
Now, while it is true that the general assembly may pass retroactive laws when they do not impair the obligation of contracts nor divest vested rights, yet the intention to be retroactive must appear clearly and distinctly. In fact, the rule seems to he, as derived from the weight of the decisions and utterances from judicial writers, as is said by Mr. Endlich : “That even in the absence of constitutional obstacles a construction giving to a statute a prospective operation is always to be preferred, unless a purpose to give it a retrospective force is expressed by clear and positive command, or to be inferred by necessary, unequivocal, and unavoidable implication from'the words of the statute taken by themselves and in connection with the subject matter, and the occasion of the enactment, admitting of no reasonable doubt, but precluding all question as to such intention.” End. Interp. Stat., § 271. Examining section 1831 under the light of this rule, we certainly find no express words giving it any retrospective effect, nor can this be inferred by a “necessary, unequivocal, and unavoidable implication” from any words used therein.
But it is asked if the section does not refer to these older judgments, what does it refer to ? It must be remembered that this section is taken from the act of 1879. At that time the act of 1873, in reference to the lien of judgments, had been passed and was then of force. This act had provided that judgments should have lien only for 10 years, with the right of renewal within three years after the 10, with like lien as the original for 10 years, and so on, we suppose, ad infinitxim. But this act of 1873 was expressly limited to judgments obtained since 1870. It left old judgments obtained before that time untouched and under the old law. Now, where is the difficulty in applying section 1831 to judgments obtained after the passage of the act of 1879, wherein this section was first enacted, thus making it entirely prospective, and thus leaving judgments as to their liens obtained under the old law and those obtained under the act of 1873 intact, and to be governed by the law as it stood when said judgments were ob-*12tamed? Such a construction would be just to all parties, and would harmonize with the idea of prospective application which belongs to statutes generally, and necessarily so unless the implication is unavoidably otherwise. May not the intention have been to prevent renewals from extending liens beyond 20 years as to future cases, which might be done under the provisions of the act of 1873?
And, besides, we think there is foundation for the position taken by appellant, that to give this section a retroactive operation would be divesting vested rights. Previous to the passage of this act the judgment in question had an unlimited lien as to time upon the property of the debtor. This right had been secured to the creditor by the law under which he had acted and had rested. Why was it not a vested right ? What more was required of him to make it such a right than he had done ? The law had said tc him, Obtain your judgment and you shall have a lien until the judgment is paid. It is true that may not have been a contract, the obligation of which was forbidden by the constitution of the United States as to impairing the obligation of contracts, but it seems to us that it approaches very closely a vested right, which is unassailable, equally with obligations of contracts.
The case of Moore v. Holland (16 S. C., 15) does not conflict with this view. There a decree had been obtained after the 1st of March, 1870, which denied to final judgments and decrees a lien on property, but the cause of action upon which the decree was founded existed before the act of 1st of March, 1870, when judgments if obtained in such cause had lien. And the owner of the decree contended that to deprive him of the right of lien in said decree under the act of 1st March, 1870, would be impairing the obligation of the contract. This court, however, said, No; the lien which you might have acquired if you had reduced your claim to judgment before the act of 1870 was no part of the contract, but was a remedy attaching to the judgment after it was obtained, and it being taken away before judgment, there was no impairing any obligation or legal tie that bound the debt- or to the performance of his contract. In substance, that this legal tie or obligation had not attached, nor was there any pro*13mise that it should attach. It was a mere inchoate right which the plaintiff had, and which, if he had reduced his claim to judgment before the act of 1870, would have become fixed. But this not having been done, and the general assembly having the power to alter the law as to future judgments, and having done so by the act of 1870, it should govern. The case at bar differs from Moore v. Holland, supra, in the material fact that, while the law allowing liens had been repealed before the judgment was obtained in Moore v. Holland, and another act passed denying all lien, in the case at bar the judgment was obtained while the law allowing unlimited lien was of force, and the act of 1879, destroying this lien, was passed long after it had attached and had become a fixed fact.
The acts of 1873 and of 1885 have no bearing upon the questions involved, and therefore this opinion need not be prolonged by a discussion of said acts.
For these reasons I cannot concur in the opinion of the majority.
Judgment affirmed,